     Case 1:18-cv-01135-LJO-SKO Document 28 Filed 08/02/19 Page 1 of 25


 1 LAW OFFICES OF DALE K. GALIPO
   Dale K. Galipo (SBN 144074)
 2 E-mail: dalekgalipo@yahoo.com
   Hang D. Le (SBN 293450)
 3 E-mail: hlee@galipolaw.com
   21800 Burbank Blvd., Suite 310
 4 Woodland Hills, CA 91367
   Tel: (818) 347-3333
 5 Fax: (818) 347-4118
 6 THE TRIAL LAW OFFICES OF
   BRADLEY I. KRAMER, M.D., ESQ.
 7 Bradley I. Kramer, M.D., Esq. (SBN 234351)
   bkramer@biklaw.com
 8 8840 Wilshire Blvd., Suite 350
   Beverly Hills, CA 90211-2606
 9 Tel: (310) 289-2600
   Fax: (866) 289-2771
10
   Attorneys for Plaintiff ANYKA HARRIS
11
   Brian T. Dunn, Esq. (SBN 176502)
12 Email: bdunn@cochranfirm.com
   Megan R. Gyongyos, Esq. (SBN 285476)
13 Email: mgyongyos@cochranfirm.com
   THE COCHRAN FIRM CALIFORNIA
14 4929 Wilshire Boulevard, Suite 1010
   Los Angeles, California 90010
15 Telephone: (323) 435-8205
   Facsimile: (323) 282-5280
16
   Attorneys for Plaintiff BOBBY REEDOM
17
                         UNITED STATES DISTRICT COURT
18
                      EASTERN DISTRICT OF CALIFORNIA
19
20
   ANYKA HARRIS, individually and as          Case No. 1:18-cv-01135-LJO-SKO
21 successor-in-interest to Jontell Reedom;   [CONSOLIDATED]
22 BOBBY REEDOM, individually and as
   successor-in-interest to Jontell Reedom,   Honorable Lawrence J. O’Neill
23                                            Hon. Mag. Judge Sheila K. Oberto
                             Plaintiffs,
24           vs.                              FIRST AMENDED COMPLAINT
25                                            FOR DAMAGES
   CITY OF TULARE; CLEMENTE                     1. Fourth Amendment—Excessive
26 CLINTON, individually; JOSE                     Force (42 U.S.C. § 1983)
27 VALENCIA, individually; and DOES 3-          2. Substantive Due Process (42
   10, inclusive,                                  U.S.C. § 1983)
28

                          FIRST AMENDED COMPLAINT FOR DAMAGES
     Case 1:18-cv-01135-LJO-SKO Document 28 Filed 08/02/19 Page 2 of 25


 1                        Defendants.           3. Municipal Liability—Ratification
                                                   (42 U.S.C. § 1983)
 2
                                                4. Municipal Liability—Inadequate
 3                                                 Training (42 U.S.C. § 1983)
                                                5. Municipal Liability—
 4
                                                   Unconstitutional Custom, Practice,
 5                                                 or Policy (42 U.S.C. § 1983)
                                                6. Battery (Wrongful Death)
 6
                                                7. Negligence (Wrongful Death)
 7                                              8. Violation of Cal. Civil Code § 52.1
 8
                                           DEMAND FOR JURY TRIAL
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                          -1-
                          FIRST AMENDED COMPLAINT FOR DAMAGES
     Case 1:18-cv-01135-LJO-SKO Document 28 Filed 08/02/19 Page 3 of 25


 1                             COMPLAINT FOR DAMAGES
 2         COMES NOW, Plaintiffs Anyka Harris and Bobby Reedom, individually and
 3 as a successors-in-interest to Jontell Reedom, deceased, for their Complaint against
 4 Defendants City of Tulare, Clemente Clinton, Jose Valencia, and DOES 3-10,
 5 inclusive, and alleges as follows:
 6                              JURISDICTION AND VENUE
 7         1.       This Court has original jurisdiction pursuant to 28 U.S.C. §§ 1331
 8 and 1343(a)(3)-(4) because Plaintiffs assert claims arising under the laws of the
 9 United States including 42 U.S.C. § 1983 and the Fourth and Fourteenth
10 Amendments of the United States Constitution. This Court has supplemental
11 jurisdiction over Plaintiffs’ claims arising under state law pursuant to 28 U.S.C. §
12 1367(a), because those claims are so related to the federal claims that they form part
13 of the same case or controversy under Article III of the United States Constitution.
14         2.     Venue is proper in this Court under 28 U.S.C. § 1391(b) because
15 Defendants reside in this district and all incidents, events, and occurrences giving
16 rise to this action occurred in this district.
17                                     INTRODUCTION
18         3.     This civil rights and state tort action seeks compensatory and punitive
19 damages from Defendants for violating various rights under the United States
20 Constitution and state law in connection with the fatal officer-involved shooting of
21 Plaintiffs’ son, Jontell Reedom on March 12, 2018.
22                                          PARTIES
23         4.     At all relevant times, Decedent JONTELL REEDOM (“DECEDENT”)
24 was an individual residing in the City of Tulare, California.
25         5.     Plaintiff ANYKA HARRIS (“PLAINTIFF HARRIS”) is an individual
26 residing in the City of Sacramento, California and is the natural mother of
27 DECEDENT. PLAINTIFF HARRIS sues both in her individual capacity as the
28 mother of DECEDENT and in a representative capacity as a successor-in-interest to

                                                    -2-
                              FIRST AMENDED COMPLAINT FOR DAMAGES
     Case 1:18-cv-01135-LJO-SKO Document 28 Filed 08/02/19 Page 4 of 25


 1 DECEDENT pursuant to California Code of Civil Procedure § 377.60. PLAINTIFF
 2 HARRIS seeks both survival and wrongful death damages under federal and state
 3 law.
 4         6.    Plaintiff BOBBY REEDOM (“PLAINTIFF REEDOM”) is an
 5 individual residing in the County of Kern, California. PLAINTIFF REEDOM sues
 6 both in his individual capacity as the natural father of DECEDENT and in a
 7 representative capacity as a successor-in-interest to DECEDENT pursuant to
 8 California Code of Civil Procedure § 377.60. PLAINTIFF REEDOM seeks both
 9 survival and wrongful death damages under federal and state law.
10         7.    At all relevant times, Defendant CITY OF TULARE (“CITY”) is and
11 was a municipal corporation existing under the laws of the State of California. CITY
12 is a chartered subdivision of the State of California with the capacity to be sued.
13 CITY is responsible for the actions, omissions, policies, procedures, practices, and
14 customs of its various agents and agencies, including the Tulare Police Department
15 (“TPD”) and its agents and employees. At all relevant times, Defendant CITY was
16 responsible for assuring that the actions, omissions, policies, procedures, practices,
17 and customs of the and its employees and agents complied with the laws of the
18 United States and of the State of California. At all relevant times, CITY was the
19 employer of Defendants DOES 3-10.
20         8.    At all relevant times, Defendant CLEMENTE CLINTON (“OFFICER
21 CLINTON”) is a police officer working for the City of Tulare Police Department.
22 Defendant OFFICER CLINTON was acting under color of law and within the
23 course and scope of his duties as an officer for the City of Tulare Police Department.
24 Defendant OFFICER CLINTON was acting with the complete authority and
25 ratification of his principle, Defendant CITY.
26         9.    At all relevant times, Defendant JOSE VALENCIA (“OFFICER
27 VALENCIA”) is a police officer working for the City of Tulare Police Department.
28 Defendant OFFICER VALENCIA was acting under color of law and within the

                                              -3-
                            FIRST AMENDED COMPLAINT FOR DAMAGES
     Case 1:18-cv-01135-LJO-SKO Document 28 Filed 08/02/19 Page 5 of 25


 1 course and scope of his duties as an officer for the City of Tulare Police Department.
 2 Defendant OFFICER VALENCIA was acting with the complete authority and
 3 ratification of his principle, Defendant CITY.
 4        10.    At all relevant times, Defendants DOES 3-5 (“DOE OFFICERS”) are
 5 officers for the TPD who were acting under color of law within the course and scope
 6 of their duties as officers for the TPD. DOES 3-5 were acting with the complete
 7 authority and ratification of their principal, Defendant CITY.
 8        11.    At all relevant times, Defendants DOES 6-10 are managerial,
 9 supervisorial, and policymaking employees of the TPD, who were acting under
10 color of law within the course and scope of their duties as managerial, supervisorial,
11 and policymaking employees for the TPD. DOES 6-10 were acting with the
12 complete authority and ratification of their principal, Defendant CITY.
13        12.    On information and belief, DOES 1-10 were residents of the City of
14 Tulare, County of Tulare.
15        13.    In doing the acts and failing and omitting to act as hereinafter
16 described, Defendants OFFICER CLINTON, OFFICER VALENCIA, and DOES 3-
17 5 were acting on the implied and actual permission and consent of Defendants TPD
18 and DOES 6-10.
19        14.    The true names and capacities, whether individual, corporate,
20 association or otherwise of Defendants DOES 3-10, inclusive, are unknown to
21 Plaintiffs, who otherwise sue these Defendants by such fictitious names. Plaintiffs
22 will seek leave to amend this complaint to show the true names and capacity of
23 these Defendants when they have been ascertained. Each of the fictitiously-named
24 Defendants is responsible in some manner for the conduct or liabilities alleged
25 herein.
26        15.    At all times mentioned herein, each and every defendant was the agent
27 of each and every other defendant and had the legal duty to oversee and supervise
28 the hiring, conduct, and employment of each and every defendant.

                                              -4-
                            FIRST AMENDED COMPLAINT FOR DAMAGES
     Case 1:18-cv-01135-LJO-SKO Document 28 Filed 08/02/19 Page 6 of 25


 1        16.    All of the acts complained of herein by Plaintiffs against Defendants
 2 were done and performed by said Defendants by and through their authorized
 3 agents, servants, and/or employees, all of whom at all relevant times herein were
 4 acting within the course, purpose, and scope of said agency, service, and/or
 5 employment capacity. Moreover, Defendants and their agents ratified all of the acts
 6 complained of herein.
 7        17.    DOES 3-10 are sued in their individual capacity.
 8        18.    On or around June 4, 2018, PLAINTIFF HARRIS filed a
 9 comprehensive and timely claim for damages with the City of Tulare in substantial
10 compliance with §910 of the California Government Code.
11        19.    On June 19, 2018, the CITY denied PLAINTIFF HARRIS’ claim.
12        20.    On or around March 27, 2018, PLAINTIFF REEDOM filed a
13 comprehensive and timely claim for damages with the City of Tulare in substantial
14 compliance with §910 of the California Government Code.
15        21.    As of the date of the filing of this Complaint, PLAINTIFF REEDOM’s
16 claim was denied.
17                FACTS COMMON TO ALL CLAIMS FOR RELIEF
18        22.    Plaintiffs repeat and re-allege each and every allegation in paragraphs 1
19 through 21 of this Complaint with the same force and effect as if fully set forth
20 herein.
21        23.    On March 12, 2018, at approximately 4:30 p.m. in the City of Tulare
22 near the 600 block of North Cherry Street and Cross Avenue, OFFICER CLINTON,
23 and OFFICER VALENCIA, negligently assessed the circumstances presented to
24 them and violently confronted DECEDENT by discharging a Taser at DECEDENT,
25 punching DECEDENT multiple times, striking DECEDENT with a baton,
26 employing pepper spray at DECEDENT, and ultimately shooting and killing
27 DECEDENT. DECEDENT did not pose an immediate threat of death or serious
28 bodily injury to anyone at the time of the shooting.

                                              -5-
                            FIRST AMENDED COMPLAINT FOR DAMAGES
     Case 1:18-cv-01135-LJO-SKO Document 28 Filed 08/02/19 Page 7 of 25


 1         24.   On information and belief, OFFICER CLINTON and OFFICER
 2 VALENCIA failed to give a warning that deadly force was going to be used before
 3 shooting at DECEDENT, despite it being feasible to do so.
 4         25.   On information and belief, OFFICER CLINTON and OFFICER
 5 VALENCIA had knowledge that DECEDENT was mentally ill and failed to use de-
 6 escalation tactics, despite it being feasible to do so.
 7         26.   On information and belief, despite having knowledge that DECEDENT
 8 was seriously injured by OFFICER CLINTON and OFFICER VALENCIA’s use of
 9 force and deadly force, OFFICER CLINTON and OFFICER VALENCIA failed to
10 timely summon medical care or permit medical personnel to treat DECEDENT. The
11 delay of medical care to DECEDENT was a contributing cause of DECEDENT’s
12 harm, injury, pain and suffering, and ultimate death.
13         27.   PLAINTIFF HARRIS is DECEDENT’s successors-in-interest as
14 defined in Section 377.11 of the California Code of Civil Procedure and succeeds to
15 DECEDENT’s interest in this action as the natural mother of DECEDENT.
16         28.   PLAINTIFF REEDOM is DECEDENT’s successors-in-interest as
17 defined in Section 377.11 of the California Code of Civil Procedure and succeeds to
18 DECEDENT’s interest in this action as the natural father of DECEDENT.
19                             FIRST CLAIM FOR RELIEF
20               Fourth Amendment —Excessive Force (42 U.S.C. § 1983)
21         (All Plaintiffs Against Defendants OFFICER CLINTON and OFFICER
22                                       VALENCIA)
23         29.   Plaintiffs repeat and re-allege each and every allegation in paragraphs 1
24 through 28 of this Complaint with the same force and effect as if fully set forth
25 herein.
26         30.   Defendants OFFICER CLINTON and OFFICER VALENCIA used
27 excessive force against DECEDENT when they discharged a Taser at DECEDENT,
28 punched DECEDENT multiple times, struck DECEDENT with a baton, employed

                                                -6-
                             FIRST AMENDED COMPLAINT FOR DAMAGES
     Case 1:18-cv-01135-LJO-SKO Document 28 Filed 08/02/19 Page 8 of 25


 1 pepper spray at DECEDENT, and ultimately shot and killed DECEDENT.
 2 Defendants OFFICER CLINTON and OFFICER VALENCIA’s unjustified use of
 3 force deprived DECEDENT of his right to be secure in his person against
 4 unreasonable searches and seizures as guaranteed to DECEDENT under the Fourth
 5 Amendment to the United States Constitution and applied to state actors by the
 6 Fourteenth Amendment.
 7         31.    As a result of the foregoing, DECEDENT suffered great physical pain
 8 and emotional distress up to the time of his death, loss of enjoyment of life, loss of
 9 life, and loss of earning capacity.
10         32.    The conduct of Defendants OFFICER CLINTON and OFFICER
11 VALENCIA was willful, wanton, malicious, and done with reckless disregard for
12 the rights and safety of DECEDENT, and therefore warrants the imposition of
13 exemplary and punitive damages as to Defendants OFFICER CLINTON and
14 OFFICER VALENCIA.
15         33.    The use of force, including the shooting, was excessive and
16 unreasonable, and DECEDENT posed no immediate threat of death or serious
17 bodily injury at the time of the shooting. Further, Defendants OFFICER CLINTON
18 and OFFICER VALENCIA’s shooting and use of force violated their training and
19 standard police officer training.
20         34.    PLAINTIFF HARRIS brings this claim as a successor-in-interest to the
21 DECEDENT, and seeks both survival damages, including pre-death pain and
22 suffering, emotional distress, loss of life, and loss of enjoyment of life, for the
23 violation of DECEDENT’s rights. PLAINTIFF HARRIS also seeks attorney’s fees
24 under this claim.
25         35.    PLAINTIFF REEDOM brings this claim as a successor-in-interest to
26 the DECEDENT, and seeks both survival damages, including pre-death pain and
27 suffering, emotional distress, loss of life, and loss of enjoyment of life, for the
28

                                                -7-
                             FIRST AMENDED COMPLAINT FOR DAMAGES
     Case 1:18-cv-01135-LJO-SKO Document 28 Filed 08/02/19 Page 9 of 25


 1 violation of DECEDENT’s rights. PLAINTIFF REEDOM also seeks attorney’s
 2 fees under this claim.
 3                           SECOND CLAIM FOR RELIEF
 4                      Substantive Due Process (42 U.S.C. § 1983)
 5         (All Plaintiffs Against Defendants OFFICER CLINTON and OFFICER
 6                                       VALENCIA)
 7         36.   Plaintiffs repeat and re-allege each and every allegation in paragraphs 1
 8 through 35 of this Complaint with the same force and effect as if fully set forth
 9 herein.
10         37.   PLAINTIFF HARRIS had a cognizable interest under the Due Process
11 Clause of the Fourteenth Amendment of the United States Constitution to be free
12 from state actions that deprive her of life, liberty, or property in such a manner as to
13 shock the conscience, including but not limited to unwarranted state interference in
14 Plaintiff’s familial relationship with her son, DECEDENT.
15         38.   PLAINTIFF REEDOM had a cognizable interest under the Due
16 Process Clause of the Fourteenth Amendment of the United States Constitution to be
17 free from state actions that deprive him of life, liberty, or property in such a manner
18 as to shock the conscience, including but not limited to unwarranted state
19 interference in Plaintiff’s familial relationship with his son, DECEDENT.
20         39.   The aforementioned actions of Defendants OFFICER CLINTON and
21 OFFICER VALENCIA, along with other undiscovered conduct, shock the
22 conscience, in that they acted with deliberate indifference to the constitutional rights
23 of PLAINTIFF HARRIS and PLAINTIFF REEDOM, and with purpose to harm
24 unrelated to any legitimate law enforcement objective.
25         40.   As a direct and proximate result of these actions, DECEDENT
26 experienced pain and suffering and eventually died. Defendants OFFICER
27 CLINTON and OFFICER VALENCIA thus violated the substantive due process
28

                                               -8-
                             FIRST AMENDED COMPLAINT FOR DAMAGES
     Case 1:18-cv-01135-LJO-SKO Document 28 Filed 08/02/19 Page 10 of 25


 1 rights of PLAINTIFF HARRIS and PLAINTIFF REEDOM to be free from
 2 unwarranted interference with their familial relationship with DECEDENT.
 3         41.   As a direct and proximate cause of the acts of Defendants OFFICER
 4 CLINTON and OFFICER VALENCIA, PLAINTIFF HARRIS and PLAINTIFF
 5 REEDOM suffered emotional distress, mental anguish, and pain. PLAINTIFF
 6 HARRIS and PLAINTIFF REEDOM have also been deprived of the life-long love,
 7 companionship, comfort, support, society, care, and sustenance of DECEDENT, and
 8 will continue to be so deprived for the remainder of their natural lives.
 9         42.   The conduct of Defendants OFFICER CLINTON and OFFICER
10 VALENCIA was willful, wanton, malicious, and done with reckless disregard for
11 the rights and safety of DECEDENT, PLAINTIFF HARRIS and PLAINTIFF
12 REEDOM and therefore warrants the imposition of exemplary and punitive
13 damages as to Defendants OFFICER CLINTON and OFFICER VALENCIA.
14         43.   PLAINTIFF HARRIS brings this claim individually for the
15 interference with her relationship with her son DECEDENT and seeks wrongful
16 death damages for the violation of PLAINTIFF HARRIS’s rights. PLAINTIFF
17 HARRIS also seeks attorney’s fees under this claim.
18         44.   PLAINTIFF REEDOM brings this claim individually for the
19 interference with his relationship with his son DECEDENT and seeks wrongful
20 death damages for the violation of PLAINTIFF REEDOM’s rights. PLAINTIFF
21 REEDOM also seeks attorney’s fees under this claim.
22                            THIRD CLAIM FOR RELIEF
23                 Municipal Liability – Ratification (42 U.S.C. § 1983)
24                         (All Plaintiffs Against All Defendants)
25         45.   Plaintiffs repeat and re-allege each and every allegation in paragraphs 1
26 through 44 of this Complaint with the same force and effect as if fully set forth
27 herein.
28

                                              -9-
                            FIRST AMENDED COMPLAINT FOR DAMAGES
     Case 1:18-cv-01135-LJO-SKO Document 28 Filed 08/02/19 Page 11 of 25


 1         46.   Defendants OFFICER CLINTON and OFFICER VALENCIA acted
 2 under color of law;
 3         47.   The acts of Defendants OFFICER CLINTON and OFFICER
 4 VALENCIA deprived DECEDENT, PLAINTIFF HARRIS, and PLAINTIFF
 5 REEDOM of their particular rights under the United States Constitution.
 6         48.   A final policymaker, acting under color of law, who had final
 7 policymaking authority concerning the acts of Defendants OFFICER CLINTON and
 8 OFFICER VALENCIA, ratified Defendants OFFICER CLINTON and OFFICER
 9 VALENCIA’s acts and the bases for them. The final policymaker knew of and
10 specifically approved of Defendants OFFICER CLINTON and OFFICER
11 VALENCIA’s acts.
12         49.   Upon information and belief, a final policymaker has determined that
13 the acts of Defendants OFFICER CLINTON and OFFICER VALENCIA were
14 “within policy.”
15         50.   By reason of the aforementioned acts and omissions, PLAINTIFF
16 HARRIS and PLAINTIFF REEDOM have suffered loss of the love, companionship,
17 affection, comfort, care, society, training, guidance, and past and future support of
18 DECEDENT. The aforementioned acts and omissions also caused DECEDENT’s
19 pain and suffering, loss of life, loss of enjoyment of life, and death.
20         51.   Accordingly, Defendants CITY, OFFICER CLINTON, OFFICER
21 VALENCIA, and DOES 6-10 each are liable to PLAINTIFF HARRIS and
22 PLAINTIFF REEDOM for compensatory damages under 42 U.S.C. § 1983.
23         52.   PLAINTIFF HARRIS brings this claim as a successor-in-interest to
24 DECEDENT, and seeks both survival damages, including pre-death pain and
25 suffering, emotional distress, loss of life, and loss of enjoyment of life, and wrongful
26 death damages under this claim. PLAINTIFF HARRIS also seeks attorney’s fees
27 under this claim.
28

                                              -10-
                             FIRST AMENDED COMPLAINT FOR DAMAGES
     Case 1:18-cv-01135-LJO-SKO Document 28 Filed 08/02/19 Page 12 of 25


 1         53.   PLAINTIFF REEDOM brings this claim as a successor-in-interest to
 2 DECEDENT, and seeks both survival damages, including pre-death pain and
 3 suffering, emotional distress, loss of life, and loss of enjoyment of life, and wrongful
 4 death damages under this claim. PLAINTIFF REEDOM also seeks attorney’s fees
 5 under this claim.
 6                           FOURTH CLAIM FOR RELIEF
 7               Municipal Liability – Failure to Train (42 U.S.C. § 1983)
 8                          (All Plaintiffs Against All Defendants)
 9         54.   Plaintiffs repeat and re-allege each and every allegation in paragraphs 1
10 through 53 of this Complaint with the same force and effect as if fully set forth
11 herein.
12         55.   Defendants OFFICER CLINTON and OFFICER VALENCIA acted
13 under color of law;
14         56.   The acts of Defendants OFFICER CLINTON and OFFICER
15 VALENCIA deprived DECEDENT, PLAINTIFF HARRIS, and PLAINTIFF
16 REEDOM of their particular rights under the United States Constitution.
17         57.   The training policies of Defendant CITY were not adequate to train its
18 officers to handle the usual and recurring situations with which they must deal. Nor
19 were they adequate to train the officers to properly use nonlethal and lethal force in
20 the event that such force was warranted.
21         58.   Defendant CITY was deliberately indifferent to the obvious
22 consequences of its failure to train its officers adequately.
23         59.   The failure of Defendant CITY to provide adequate training, including
24 training with regards to use of force caused the deprivation of DECEDENT’s,
25 PLAINTIFF HARRIS’s and PLAINTFF REEDOM’s rights by Defendants
26 OFFICER CLINTON and OFFICER VALENCIA; that is, Defendants’ failure to
27 train is so closely related to the deprivation of the DECEDENT’s, PLAINTIFF
28

                                              -11-
                             FIRST AMENDED COMPLAINT FOR DAMAGES
     Case 1:18-cv-01135-LJO-SKO Document 28 Filed 08/02/19 Page 13 of 25


 1 HARRIS’s, and PLAINTIFF REEDOM’s rights as to be the moving force that
 2 caused the ultimate injury.
 3         60.   On information and belief, CITY failed to train Defendants OFFICER
 4 CLINTON and OFFICER VALENCIA properly and adequately.
 5         61.   By reason of the aforementioned acts and omissions, PLAINTIFF
 6 HARRIS and PLAINTIFF REEDOM have suffered loss of the love, companionship,
 7 affection, comfort, care, society, training, guidance, and past and future support of
 8 DECEDENT. The aforementioned acts and omissions also caused DECEDENT’s
 9 pain and suffering, loss of life, loss of enjoyment of life, and death.
10         62.   Accordingly, Defendants CITY, OFFICER CLINTON, OFFICER
11 VALENCIA, AND DOES 6-10 each are liable to PLAINTIFF HARRIS and
12 PLAINTIFF REEDOM for compensatory damages under 42 U.S.C. § 1983.
13         63.   PLAINTIFF HARRIS brings this claim as a successor-in-interest to the
14 DECEDENT, and seeks survival damages, including pre-death pain and suffering,
15 emotional distress, loss of life, and loss of enjoyment of life, and wrongful death
16 damages for the violation of DECEDENT’s rights. PLAINTIFF HARRIS also
17 seeks attorney’s fees under this claim.
18         64.   PLAINTIFF REEDOM brings this claim as a successor-in-interest to
19 DECEDENT, and seeks both survival damages, including pre-death pain and
20 suffering, emotional distress, loss of life, and loss of enjoyment of life, and wrongful
21 death damages under this claim. PLAINTIFF REEDOM also seeks attorney’s fees
22 under this claim.
23                             FIFTH CLAIM FOR RELIEF
24     Municipal Liability – Unconstitutional Custom or Policy (42 U.S.C. § 1983)
25                          (All Plaintiffs Against All Defendants)
26         65.   Plaintiffs repeat and re-allege each and every allegation in paragraphs 1
27 through 64 of this Complaint with the same force and effect as if fully set forth
28 herein.

                                              -12-
                             FIRST AMENDED COMPLAINT FOR DAMAGES
     Case 1:18-cv-01135-LJO-SKO Document 28 Filed 08/02/19 Page 14 of 25


 1         66.   Defendants OFFICER CLINTON and OFFICER VALENCIA acted
 2 under color of law;
 3         67.   Defendants OFFICER CLINTON and OFFICER VALENCIA acted
 4 pursuant to an expressly adopted official policy or a longstanding practice or custom
 5 of the Defendant CITY.
 6         68.   On information and belief, Defendants OFFICER CLINTON and
 7 OFFICER VALENCIA were not disciplined, reprimanded, retrained, suspended, or
 8 otherwise penalized in connection with DECEDENT’s death.
 9         69.   Defendants CITY, OFFICER CLINTON, OFFICER VALENCIA, and
10 DOES 6-10, together with other CITY policymakers and supervisors, maintained,
11 inter alia, the following unconstitutional customs, practices, and policies:
12               (a)     Using excessive force, including excessive deadly force;
13               (b)     Providing inadequate training regarding the use of deadly force;
14               (c)     Employing and retaining as police officers individuals such as
15                       Defendants OFFICER CLINTON and OFFICER VALENCIA,
16                       who Defendant CITY at all times material herein knew or
17                       reasonably should have known had dangerous propensities for
18                       abusing their authority and for using excessive force;
19               (d)     Inadequately supervising, training, controlling, assigning, and
20                       disciplining CITY officers, and other personnel, including
21                       Defendants OFFICER CLINTON and OFFICER VALENCIA,
22                       who Defendant CITY knew or in the exercise of reasonable care
23                       should have known had the aforementioned propensities and
24                       character traits;
25                (e)    Maintaining grossly inadequate procedures for reporting,
26                       supervising, investigating, reviewing, disciplining and
27                       controlling misconduct by CITY officers, including Defendants
28                       OFFICER CLINTON and OFFICER VALENCIA;

                                               -13-
                              FIRST AMENDED COMPLAINT FOR DAMAGES
     Case 1:18-cv-01135-LJO-SKO Document 28 Filed 08/02/19 Page 15 of 25


 1                (f)   Failing to adequately discipline CITY police officers, including
 2                      Defendants OFFICER CLINTON and OFFICER VALENCIA,
 3                      for the above-referenced categories of misconduct, including
 4                      “slaps on the wrist,” discipline that is so slight as to be out of
 5                      proportion to the magnitude of the misconduct, and other
 6                      inadequate discipline that is tantamount to encouraging
 7                      misconduct;
 8                (g)   Announcing that unjustified shootings are “within policy,”
 9                      including shootings that were later determined in court to be
10                      unconstitutional;
11                (h)   Even where shootings are determined in court to be
12                      unconstitutional, refusing to discipline, terminate, or retrain the
13                      officers involved;
14                (i)   Maintaining a policy of inaction and an attitude of indifference
15                      towards soaring numbers of police shootings, including by
16                      failing to discipline, retrain, investigate, terminate, and
17                      recommend officers for criminal prosecution who participate in
18                      unjustified shootings.
19                (j) Failing to properly train police officers to use nonlethal force and
20                      to maintain their equipment concerning nonlethal force.
21         70.   By reason of the aforementioned acts and omissions, PLAINTIFF
22 HARRIS and PLAINTIFF REEDOM have suffered loss of the love, companionship,
23 affection, comfort, care, society, training, guidance, and past and future support of
24 DECEDENT. The aforementioned acts and omissions also caused DECEDENT’s
25 pain and suffering, loss of enjoyment of life, and death.
26         71.   Defendants CITY, OFFICER CLINTON, OFFICER VALENCIA, and
27 DOES 6-10, together with various other officials, whether named or unnamed, had
28 either actual or constructive knowledge of the deficient policies, practices and

                                                 -14-
                            FIRST AMENDED COMPLAINT FOR DAMAGES
     Case 1:18-cv-01135-LJO-SKO Document 28 Filed 08/02/19 Page 16 of 25


 1 customs alleged in the paragraphs above. Despite having knowledge as stated
 2 above, these defendants condoned, tolerated and through actions and inactions
 3 thereby ratified such policies. Said defendants also acted with deliberate
 4 indifference to the foreseeable effects and consequences of these policies with
 5 respect to the constitutional rights of DECEDENT, PLAINTIFF HARRIS,
 6 PLAINTIFF REEDOM, and other individuals similarly situated.
 7         72.   By perpetrating, sanctioning, tolerating and ratifying the outrageous
 8 conduct and other wrongful acts, Defendants OFFICER CLINTON, OFFICER
 9 VALENCIA and DOES 6-10 acted with intentional, reckless, and callous disregard
10 for the life of DECEDENT and for DECEDENT’s and PLAINTIFFs’ constitutional
11 rights. Furthermore, the policies, practices, and customs implemented, maintained,
12 and still tolerated by Defendants CITY, OFFICER CLINTON, OFFICER
13 VALENCIA, and DOES 6-10 were affirmatively linked to and were a significantly
14 influential force behind the injuries of DECEDENT and PLAINTIFFS, including
15 but not limited to Defendants OFFICER CLINTON and OFFICER VALENCIA’s
16 use of excessive force, including deadly force, against DECEDENT.
17         73.   Accordingly, Defendants CITY, OFFICER CLINTON, OFFICER
18 VALENCIA, AND DOES 6-10 each are liable to PLAINTIFFS for compensatory
19 damages under 42 U.S.C. § 1983.
20         74.   PLAINTIFF HARRIS brings this claim as a successor-in-interest to the
21 DECEDENT, and seeks survival damages, including pre-death pain and suffering,
22 emotional distress, loss of life, and loss of enjoyment of life, and wrongful death
23 damages for the violation of DECEDENT’s rights. PLAINTIFF HARRIS also
24 seeks attorney’s fees under this claim.
25         75.   PLAINTIFF REEDOM brings this claim as a successor-in-interest to
26 DECEDENT, and seeks both survival damages, including pre-death pain and
27 suffering, emotional distress, loss of life, and loss of enjoyment of life, and wrongful
28

                                              -15-
                            FIRST AMENDED COMPLAINT FOR DAMAGES
     Case 1:18-cv-01135-LJO-SKO Document 28 Filed 08/02/19 Page 17 of 25


 1 death damages under this claim. PLAINTIFF REEDOM also seeks attorney’s fees
 2 under this claim.
 3                            SIXTH CLAIM FOR RELIEF
 4                                         Battery
 5                                   (Wrongful Death)
 6                          (All Plaintiffs against All Defendants)
 7         76.   Plaintiffs repeat and re-allege each and every allegation in paragraphs 1
 8 through 75 of this Complaint with the same force and effect as if fully set forth
 9 herein.
10         77.   Defendants OFFICER CLINTON and OFFICER VALENCIA, while
11 working as officers for the TPD, and acting within the course and scope of their
12 duties, intentionally discharged a Taser at DECEDENT, punched DECEDENT
13 multiple times, struck DECEDENT with a baton, employed pepper spray at
14 DECEDENT, shot DECEDENT and used unreasonable and excessive force against
15 him. As a result of the actions of Defendants OFFICER CLINTON and OFFICER
16 VALENCIA, DECEDENT ultimately died from his injuries. Defendants OFFICER
17 CLINTON and OFFICER VALENCIA had no legal justification for using force
18 against DECEDENT, and their use of force while carrying out their duties as police
19 officers was an unreasonable and non-privileged use of force.
20         78.   As a direct and proximate result of the conduct of Defendants
21 OFFICER CLINTON and OFFICER VALENCIA as alleged above, DECEDENT
22 sustained injuries and died from his injuries and also lost his earning capacity.
23         79.   CITY is vicariously liable for the wrongful acts of Defendants
24 OFFICER CLINTON and OFFICER VALENCIA pursuant to section 815.2(a) of
25 the California Government Code, which provides that a public entity is liable for the
26 injuries caused by its employees within the scope of the employment if the
27 employee’s act would subject him or her to liability.
28

                                              -16-
                            FIRST AMENDED COMPLAINT FOR DAMAGES
     Case 1:18-cv-01135-LJO-SKO Document 28 Filed 08/02/19 Page 18 of 25


 1          80.   The conduct of Defendants OFFICER CLINTON and OFFICER
 2 VALENCIA was malicious, wanton, oppressive, and accomplished with a conscious
 3 disregard for the rights of PLAINTIFFS and DECEDENT, entitling PLAINTIFFS,
 4 individually and as successors-in-interest to DECEDENT, to an award of exemplary
 5 and punitive damages as to Defendants OFFICER CLINTON and OFFICER
 6 VALENCIA.
 7          81.   PLAINTIFF HARRIS brings this claim individually and as a
 8 successor-in-interest to DECEDENT, and seeks wrongful death damages under this
 9 claim.
10          82.   PLAINTIFF HARRIS brings this claim individually and as a
11 successor-in-interest to DECEDENT, and seeks wrongful death damages under this
12 claim.
13                           SEVENTH CLAIM FOR RELIEF
14                                        Negligence
15                                     (Wrongful Death)
16                           (All Plaintiffs against all Defendants)
17          83.   Plaintiffs repeat and re-allege each and every allegation in paragraphs 1
18 through 82 of this Complaint with the same force and effect as if fully set forth
19 herein.
20          84.   Police officers, including Defendants, have a duty to use reasonable
21 care to prevent harm or injury to others. This duty includes using appropriate tactics,
22 giving appropriate commands, giving warnings, and not using any force unless
23 necessary, using less than lethal options, and only using deadly force as a last resort.
24          85.   Defendants OFFICER CLINTON, OFFICER VALENCIA, DOE
25 OFFICERS and DOES 6-10 breached this duty of care. Upon information and
26 belief, the actions and inactions of Defendants OFFICER CLINTON, OFFICER
27 VALENCIA, DOE OFFICERS and DOES 6-10 were negligent and reckless,
28 including but not limited to:

                                              -17-
                             FIRST AMENDED COMPLAINT FOR DAMAGES
     Case 1:18-cv-01135-LJO-SKO Document 28 Filed 08/02/19 Page 19 of 25


 1               (a)    the failure to properly and adequately assess the need to detain,
 2                      arrest, and use force or deadly force against DECEDENT;
 3                (b)   the negligent tactics and handling of the situation with
 4                      DECEDENT, including pre-shooting negligence;
 5                (c)   the negligent use of force, including deadly force, against
 6                      DECEDENT;
 7                (d)   the failure to provide prompt medical care to DECEDENT;
 8                (e)   the failure to properly train and supervise employees, both
 9                      professional and non-professional, including OFFICER
10                      CLINTON, OFFICER VALENCIA, and DOE OFFICERS;
11                (f)   the failure to ensure that adequate numbers of employees with
12                      appropriate education and training were available to meet the
13                      needs of and protect the rights of DECEDENT;
14               (g)    the negligent handling of evidence and witnesses; and
15               (h)    the negligent communication of information during the incident.
16         86.   As a direct and proximate result of Defendants’ conduct as alleged
17 above, and other undiscovered negligent conduct, DECEDENT ultimately died.
18 Also as a direct and proximate result of Defendants’ conduct as alleged above,
19 PLAINTIFFS suffered emotional distress and mental anguish. PLAINTIFFS also
20 have been deprived of the life-long love, companionship, comfort, support, society,
21 care and sustenance of DECEDENT, and will continue to be so deprived for the
22 remainder of their natural life.
23         87.   CITY is vicariously liable for the wrongful acts of Defendants
24 OFFICER CLINTON, OFFICER VALENCIA, DOE OFFICERS and DOES 6-10
25 pursuant to section 815.2(a) of the California Government Code, which provides
26 that a public entity is liable for the injuries caused by its employees within the scope
27 of the employment if the employee’s act would subject him or her to liability.
28

                                              -18-
                             FIRST AMENDED COMPLAINT FOR DAMAGES
     Case 1:18-cv-01135-LJO-SKO Document 28 Filed 08/02/19 Page 20 of 25


 1          88.   PLAINTIFF HARRIS brings this claim individually and as a
 2 successor-in-interest to DECEDENT, and seeks wrongful death damages under this
 3 claim.
 4          89.   PLAINTIFF REEDOM brings this claim individually and as a
 5 successor-in-interest to DECEDENT, and seeks wrongful death damages under this
 6 claim.
 7                            EIGHTH CLAIM FOR RELIEF
 8                              (Violation of Cal. Civil Code § 52.1)
 9                              (All Plaintiffs against all Defendants)
10          90.   Plaintiffs repeat and re-allege each and every allegation in paragraphs 1
11 through 89 of this Complaint with the same force and effect as if fully set forth
12 herein.
13          91.   California Civil Code, Section 52.1 (the Bane Act), prohibits any
14 person from using violent acts or threatening to commit violent acts in retaliation
15 against another person for exercising that person’s constitutional rights.
16          92.   On information and belief, Defendants OFFICER CLINTON and
17 OFFICER VALENCIA, while working for the CITY and acting within the course
18 and scope of their duties, intentionally committed and attempted to commit acts of
19 violence against DECEDENT or acted in reckless disregard of decedent’s civil
20 rights, including by discharging a Taser at DECEDENT, punching DECEDENT
21 multiple times, striking DECEDENT with a baton, employing pepper spray at
22 DECEDENT, shooting him without justification or excuse, and by denying him
23 necessary medical care.
24          93.   When Defendants OFFICER CLINTON and OFFICER VALENCIA
25 discharged a Taser at DECEDENT, punched DECEDENT multiple times, struck
26 DECEDENT with a baton, employed pepper spray at DECEDENT, and shot
27 DECEDENT, they interfered with his civil rights to be free from unreasonable
28 searches and seizures, to due process, to equal protection of the laws, to medical

                                              -19-
                             FIRST AMENDED COMPLAINT FOR DAMAGES
     Case 1:18-cv-01135-LJO-SKO Document 28 Filed 08/02/19 Page 21 of 25


 1 care, to be free from state actions that shock the conscience, and to life, liberty, and
 2 property.
 3         94.   On information and belief, Defendants intentionally and spitefully
 4 committed the above acts to discourage DECEDENT from exercising his civil
 5 rights, to retaliate against him for invoking such rights, to prevent him from
 6 exercising such rights, or acted in reckless disregard of DECEDENT’s civil rights,
 7 which he was fully entitled to enjoy.
 8         95.   On information and belief, DECEDENT reasonably believed and
 9 understood that the violent acts committed by Defendants OFFICER CLINTON and
10 OFFICER VALENCIA, inclusive were intended to discourage them from exercising
11 the above civil rights, to retaliate against them, or invoking such rights, or to prevent
12 them from exercising such rights.
13         96.    Defendants successfully interfered with the above civil rights of
14 DECEDENT.
15         97.   The conduct of Defendants was a substantial factor in causing
16 DECEDENT’s harms, losses, injuries, and damages.
17         98.   CITY is vicariously liable for the wrongful acts of Defendants
18 OFFICER CLINTON and OFFICER VALENCIA and DOES 6-10, inclusive
19 pursuant to section 815.2(a) of the California Government Code, which provides
20 that a public entity is liable for the injuries caused by its employees within the scope
21 of the employment if the employee’s act would subject him or her to liability.
22         99.   Defendants DOES 6-10 are vicariously liable under California law and
23 the doctrine of respondeat superior.
24         100. The conduct of Defendants was malicious, wanton, oppressive, and
25 accomplished with a conscious disregard for DECEDENT’s rights, justifying an
26 award of exemplary and punitive damages as to Defendants OFFICER CLINTON
27 and OFFICER VALENCIA.
28

                                              -20-
                             FIRST AMENDED COMPLAINT FOR DAMAGES
     Case 1:18-cv-01135-LJO-SKO Document 28 Filed 08/02/19 Page 22 of 25


 1         101. PLAINTIFF HARRIS brings this claim as successor-in-interest to
 2 DECEDENT and seeks survival damages, including emotional distress and loss of
 3 enjoyment of life under this claim. PLAINTIFF HARRIS also seeks treble damages,
 4 attorney’s fees, and costs under this claim.
 5         102. PLAINTIFF REEDOM brings this claim as successor-in-interest to
 6 DECEDENT and seeks survival damages, including emotional distress and loss of
 7 enjoyment of life under this claim. PLAINTIFF REEDOM also seeks treble
 8 damages, attorney’s fees, and costs under this claim.
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             -21-
                            FIRST AMENDED COMPLAINT FOR DAMAGES
     Case 1:18-cv-01135-LJO-SKO Document 28 Filed 08/02/19 Page 23 of 25


 1                           PRAYER FOR RELIEF
 2         WHEREFORE, Plaintiffs Anyka Harris and Bobby Reedom request entry of
 3 judgment in their favor and against Defendants City of Tulare, Clemente Clinton,
 4 Jose Valencia, and Does 3-10, inclusive, as follows:
 5               A.   For compensatory damages in whatever other amount may be
 6                    proven at trial, including both survival damages and wrongful
 7                    death damages under federal and state law;
 8               B.   For funeral and burial expenses;
 9               C.   For punitive damages against the individual defendants in an
10                    amount to be proven at trial;
11               D.   For statutory damages;
12               E.   For treble damages pursuant to California Civil Code Sections
13                    52, 52.1;
14               F.   For interest;
15               G.   For reasonable attorneys’ fees, including litigation expenses;
16               H.   For costs of suit; and
17               I.   For such further other relief as the Court may deem just, proper,
18                    and appropriate.
19 //
20 //
21 //
22 //
23 //
24 //
25 //
26 //
27 //
28 //

                                               -22-
                           FIRST AMENDED COMPLAINT FOR DAMAGES
     Case 1:18-cv-01135-LJO-SKO Document 28 Filed 08/02/19 Page 24 of 25


 1 DATED: August 2, 2019              LAW OFFICES OF DALE K. GALIPO
                                      THE TRIAL LAW OFFICES OF
 2                                    BRADLEY I. KRAMER, M.D., ESQ.
 3
 4
                                      By               /s/ Hang D. Le
 5                                      Dale K. Galipo
                                        Hang D. Le
 6                                      Bradley I. Kramer
                                        Attorneys for Plaintiff
 7                                      ANYKA HARRIS

 8
     DATED: August 2, 2019            THE COCHRAN FIRM CALIFORNIA
 9
10
                                      By             /s/ Brian T. Dunn
11                                      Brian T. Dunn
                                        Megan R. Gyongyos
12                                      Attorneys for Plaintiff
                                        BOBBY REEDOM
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                          -23-
                          FIRST AMENDED COMPLAINT FOR DAMAGES
     Case 1:18-cv-01135-LJO-SKO Document 28 Filed 08/02/19 Page 25 of 25


 1                            DEMAND FOR JURY TRIAL
 2         Plaintiffs hereby demand a trial by jury.
 3
 4 DATED: August 2, 2019                 LAW OFFICES OF DALE K. GALIPO
                                         THE TRIAL LAW OFFICES OF
 5                                       BRADLEY I. KRAMER, M.D., ESQ.
 6
 7
                                         By               /s/ Hang D. Le
 8                                         Dale K. Galipo
                                           Hang D. Le
 9                                         Bradley I. Kramer
                                           Attorneys for Plaintiff
10                                         ANYKA HARRIS

11
     DATED: August 2, 2019               THE COCHRAN FIRM CALIFORNIA
12
13
                                         By             /s/ Brian T. Dunn
14                                         Brian T. Dunn
                                           Megan R. Gyongyos
15                                         Attorneys for Plaintiff
                                           BOBBY REEDOM
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              -24-
                            FIRST AMENDED COMPLAINT FOR DAMAGES
